Title: To Benjamin Franklin from George Croghan, 12 February 1768
From: Croghan, George
To: Franklin, Benjamin


Sir
Philada February 12th. 1768
I did myself the pleasure of writing to you on the 2d of October from Lancaster; And since my Return from meeting the Western Nations, I have had the Favor of your Letter of the 5th. August 1767. I am much gratified, That the Elephant’s Bones were acceptable to you; and with your opinion, on those Animals once inhabiting this part of the Globe. In my last, I mentioned to you, That I was then on my Journey to Fort Pitt and Detroit, In Order, if possible, to divert and divide the Indian Councils, for a While, as from the Intelligence which Sir Wm. Johnson and I had received, the Warriors of 12 Tribes, besides the Senecas were much incensed, That the Boundary had not been settled with them; and that they were then collecting in the Shawanese Country.
For your own full Information of the present Disposition Plan and Sentiments of the Indians, and their adjourning this general Meeting until the Spring, I beg leave to enclose you, a Copy of my Journal among Them; from whence you will perceive the very alarming and Critical Situation of Indian Affairs. Whilst the French retained Canada, The Indian Interest was divided, between Them and Us, and it Cost the British Nation, a large Sum of Money annualy, to preserve a considerable Part of the Tribes, in our Favor. But since the Peace, the Natives have been very attentive to their Situation and Especially, since their Hunting Country has been so shamefully encroached on, and no Notice has been taken of the Agreement, which Sir Wm. Johnson made with them about the Boundary. From whence, they conclude, as we have conquered the French, we intend to violate that Agreement, and possess their Country, without paying them for it.

This apprehension, has for near two years past, been very powerfully spreading from Tribe to Tribe and at last has produced a Resolution to settle all little Differences among themselves and to Unite as one Body, both to the Northward Westward and Southward in asserting their Rights and in revenging the Loss of their People and the unjust Settlement of their Lands.
It is unnecessary for me to dwell long on the present most critical State of Indian Affairs, As the respective Colonies are fully apprized of it and, doubtless, have in the strongest Terms represented it, to the Kings Ministers. But thus much give me leave to assure you, that if the Natives cannot be convinced of the Justice of the Nation, by immediately confirming the Boundary with them, we shall soon be involved in the most general and distressing War with them, that America has ever felt. I am just returned from Sir Wm. Johnsons and am very sorry to inform you, that One Stump and his Servant have lately in a very inhuman manner murdered ten Indians on Susquehanna. They were some of them Six Nations and others Delawares. This is a most unfortunate affair and it’s Consequences are greatly to be feared, But it evidently shews the indispensible Necessity of the Indians being removed to a greater Distance from our Settlements, and which suffer me to say, can only be done, by fixing the Boundary with them. Nothing Else will do. The many Murders committed on Indians in and on the Frontiers of Pennsylvania and Virginia and no one being Ever punished for them, cannot fail of exciting in the Minds of the Natives, the most unfavorable opinion of the Justice and Strength of the Government and in its Effects must be extremely prejudicial to the Kings general Interest in America.
I am much Surprized, what could be the Kings Ministers Reasons for ordering Sir Wm. Johnson to treat with the Indians, for this Boundary and then to suffer it to lie so long unsettled. Surely it cannot be the Expence? For to my Knowledge, it has absolutely cost the Crown within the two last Years, as much in presents, to keep the Indians easy on this Head, as would have ratified it and have paid them, for all the Country they are willing to Cede within it. Besides it is a necessary and preparitory Step to be taken, before we Ever can pretend to form any Colonies either at the Illinois or Detroit.

Sir Wm. Johnson is to have a conference Early this Spring with all the Six Nations, In order to settle a Peace between Them and the Southern Indians (the Deputys from whom, I left at his House) and to divide them and hinder them from going to the Western Meeting, at which Congress I am, sure, He will do Every thing in his Power to make them easy a little while longer.
I daily look for orders to go Myself immediately to Fort Pitt and there to call all the Western Nations together-that so we may, if possible, divide their Councils, and hinder the intended Meeting of the Western and Northern Indians, as is particularly mention’d in my Journal. But should the Kings orders not arrive before the breaking up of these two Conferences (which we will endeavour to hold as long as possible for the Purpose) for ratifying this Boundary, as the People who are settled on the Indian Lands cannot, you may be assured, (notwithstanding the Law of this Province) be removed. All the Expences incurred at these two general Meetings will be entirely thrown away. As nothing, I am confident (and so it is the opinion of the Chiefs of all the Indians) will remove their Jealousys and Spirit of Revenge, But the Establishment of this Boundary.
I have Sir expressed myself with much plainness to you, As the Subject demands it, therefore I cannot hereafter have Cause to blame myself, for a Remissness of Duty. I am very respectfully Sir Your most obedient and humble Servant.
To Benjamin Franklin Esqr.
 
Endorsed: Philada. Febry 12 1768 Copy of my Letter to Doctor Franklin.
1 Copy-Went Under Cover to Richd. Neave of London,  by way of Londonderry.
  and 1 Copy with the Journal went from New York.
